Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 1 of 27 PageID 5




        EXHIBIT A
                                (Part 1)
State Court Complaint and Amended Complaint
          Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 2 of 27 PageID 6
Filing # 105838423  E-Filed 04/03/2020 12:34:28 PM


                           IN THE CIRCUIT COURT OF THE NINTH JUDICIAL
                       CIRCUIT COURT IN AND FOR ORANGE COUNTY, FLORIDA


                                                  CASE NO.

        BRYAN SCOTT,

               Plaintiff,
        v.

        COX BROADCASTING CORP.,
        doing business as WFTV
        CHANNEL 9 ORLANDO


              Defendant.
        ________________________/

             PLAINTIFF BRYAN SCOTT’S COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiff, Bryan Scott (hereafter “Scott” or “Plaintiff”), through his undersigned counsel

        and pursuant to Fla.R.Civ.P. 1.100 and 1.110, files this Complaint and Demand for Jury Trial

        against Defendant, Cox Broadcasting Corp., doing business as WFTV Channel 9 (“WFTV” or

        “Defendant”) and alleges the following:

                                           NATURE OF ACTION

               1.      Scott brings this action against Defendant for denying him employee benefits in

        violation of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1140, and for

        retaliation pursuant to ERISA and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203.

                                       JURISDICTION AND VENUE

               2.      This Court has jurisdiction because Scott is seeking damages of more than $30,000

        for acts and omissions that occurred in Orange County, Florida, and because Defendant’s place of

        business, where Plaintiff was employed, is located in Orange County, Florida.
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 3 of 27 PageID 7




        3.      Venue is proper because Plaintiff at all times relevant to this claim worked for

Defendant in Orange County, Florida, and all of the relevant events occurred in Orange County,

Florida.

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        4.      Scott has complied with any and all procedural requirements necessary for bringing

this lawsuit.

                                            PARTIES

        5.      Scott has been employed by WFTV since November 4, 2009.

        6.      WFTV is an affiliate of Cox Broadcasting, Inc., a television news station that

provides local and national news to the Orlando area.

                                  FACTUAL ALLEGATIONS

        7.      Scott was hired by Defendant as a photographer/producer in Creative Services at

WFTV.

        8.      Scott worked for Defendant in Retail Services and then Studio Operations in 2010.

        9.      In November of 2010, WFTV increased Scott’s hours from part time to full time.

In November of 2011, Scott was notified that he had worked a sufficient number of hours to be

eligible for health insurance benefits.

        10.     Scott at that time was a full-time employee working in the operations area of

WFTV.

        11.     Defendant provided medical and dental insurance and other benefits for employees

through Cox Enterprises, Inc. Welfare Benefit Plan (“Benefit Plan”), pursuant to ERISA.

        12.     As a full-time employee, Scott was eligible for, and did receive, a variety of

employee benefits through Defendant’s Benefit Plan.




                                                2
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 4 of 27 PageID 8




         13.    Employers are required to provide certain health care benefits to full-time

employees under the Patient Protection Affordable Care Act, often called the Affordable Care Act

(“ACA”).

         14.    Under the ACA, employees are considered full-time if they work more than 30

hours per week or 130 hours per month.

         15.    Thus, the ACA requires employers to provide employment benefits to all

employees who work more than 30 hours per week or 130 hours per month.

         16.    WFTV misclassified Scott in May of 2016 and began to reduce his hours in July of

2016. Scott had been working approximately 42 hours per week at that time.

         17.    WFTV reduced Scott’s hours for the sole or primary purpose of denying or

disqualifying him from benefits which he was entitled to receive under the ACA, in order to cut

costs.

         18.    The motive is exposed in an e-mail issued by WFTV management in May of 2016

directing that the hours of certain employees be restricted in order to avoid providing health care

benefits under the ACA.

         19.    WFTV carried out this scheme to reduce Scott’s benefits by directing Scott to

change his method of reporting his time worked so that certain hours would not be counted toward

full-time eligibility for health care benefits.

         20.    Scott was asked to list certain hours worked under Creative Services instead of

under Operations. The hours listed under Creative Services would not be counted toward eligibility

for health care services.




                                                  3
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 5 of 27 PageID 9




       21.     Certain workers, including some in Creative Services, were normally paid as

contractors, rather than as employees, and therefore, were not eligible for benefits. Their wages

were called talent fees.

       22.     Scott was directed by Community Affairs Director Michelle Stevens to submit his

time directly to her, so she could ensure that hours classified as talent fees were not included on

Scott’s regular time sheet.

       23.     Scott at that time objected to submitting his hours as talent fees and excluding them

from his benefits eligibility hours. He argued that was a violation of WFTV’s collective bargaining

agreement as well as overtime laws, since he was not an independent contractor.

       24.     In order to avoid the ACA and in retaliation for his complaints, Scott was demoted

from Producer Local Market to the position of Studio Technician on July 31, 2016, with an

accompanying reduction in pay.

       25.     Scott was demoted to Studio Technician in July of 2016. The purpose of the

demotion was to disqualify Scott from receiving employee health care benefits.

       26.     As of September 2016, however, Scott was still classified by the payroll department

as a full-time employee entitled to health care benefits.

       27.     Nevertheless, from May 26, 2016 through June 28, 2017, Scott’s hours were

reduced by approximately seventeen hours per week.

       28.     As a result of the demotion, Scott’s work week was eventually reduced from forty

(40) hours to ten (10) hours.

       29.     Scott filed another complaint with the corporate Ethics Office in December of 2016.




                                                 4
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 6 of 27 PageID 10




       30.     Scott also complained to the Department of Labor, Wage and Hour Division.

Immediately, he was retaliated against by Defendant, which assigned Scott to less prestigious tasks

and removed him from the evening news.

       31.     Scott’s hours continued to be reduced until he was working twelve (12), and then

only ten (10) hours per week.

       32.     The reduction in hours increased as Scott continued to complain about his demotion

and decreased hours.

       33.     The reason for Scott’s change of status was disclosed by Terry Sharpe in an

interoffice email issued in September 2016 and discovered later, where he admitted that it was due

to the requirements of the ACA.

       34.     Scott complained to Bianca Rochester, Cox’s Ethics and Compliance Analyst, on

January 3, 2017 about being forced to designate part of his hours as an independent contractor.

Scott had been performing those same duties as an employee for years. However, now Defendant

wanted to classify the work as contracted simply to avoid recording those hours on timesheets that

would be counted to determine eligibility for health care.

       35.     Scott complained that the practice violated wage-and-hour laws.

       36.     Scott complained to Rochester that his hours were reduced after he made a

complaint to Defendant’s Ethics Office.

       37.     Scott complaint to Defendant’s Ethics Officer again in another e-mail dated January

9, 2017.

       38.     Scott complained again to Rochester in an e-mail on February 22, 2017 about the

designation of part of his hours as talent fees to avoid paying overtime.




                                                 5
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 7 of 27 PageID 11




        39.     Scott was notified by Defendant in October of 2017 that he was no longer eligible

for health care benefits due to the accompanying reduction in hours.

        40.     WFTV reduced Scott’s hours by removing from his time sheet hours actually

worked and paying part of his salary as a talent fee.

        41.     By classifying Scott as an independent contractor for some his hours, WFTV

removed those hours from Scott’s time sheet, and therefore, did not count them toward his

eligibility for health care.

        42.     Scott complained that talent fees were being used as a tool to deny him benefits and

to interfere with his eligibility for benefits.

        43.     Talent fees were paid to workers classified as independent contractors rather than

as employees. Therefore, the hours designated as talent fees did not count toward health care

benefits.

        44.     Talent fees were paid on an independent contractor basis to high-level station

positions such as anchors, television personalities, editors and chief engineers.

        45.     Four days after Scott complained about payroll violations, he was demoted from

Producer to Studio Technician.

        46.     Scott continued to refuse to report his hours as talent fees.

        47.     Scott repeatedly requested that Defendant reassign him to a position that would not

misclassify him as a contractor and would not separate talent fees from hours worked that counted

toward overtime and benefits.

        48.     Scott was told, however, if he did not accept his status as a contractor, his pay would

be reduced 25 percent.




                                                  6
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 8 of 27 PageID 12




       49.       Scott’s classification was changed to avoid paying him for hours worked that would

count toward his eligibility for health insurance, and to avoid paying him overtime in the event he

worked more than 40 hours in a pay period.

       50.       The television news station misclassified Scott to make him ineligible for overtime

as well as for health care benefits.

       51.       Scott filed a complaint with the corporate ethics department of WFTV, and later

with the U.S. Department of Labor (“DOL”) in February of 2017.

       52.       The DOL conducted an investigation and found in July of 2017 that Scott was

misclassified as a part-time employee and was denied overtime as required by the Fair Labor

Standards Act.

       53.       As a direct result of Scott’s wage complaints, WFTV reduced his hours even further

and demoted him.

       54.       Scott raised the issue again on September 22, 2017 to Mary Robert, Group VP

Human Resources, who told him falsely that he had “always” been classified “as a part-time

employee.”

       55.       However, as late as September 28, 2016, Payroll Specialist Terry Sharpe informed

Scott that he was considered a “full-time employee with no restrictions.”

       56.       In October of 2017, Scott was told that his benefits would not be renewed because

he lacked the working hours to be eligible as a full-time employee. He was told he did not work

enough hours (1,560) the year prior (October 3, 2016 to October 2, 2017) to qualify for the Cox

Medical [Insurance] Plan.

       57.       Scott’s merit-based raise was reduced 50 percent on March 26, 2017 following his

wage and benefits complaints.




                                                  7
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 9 of 27 PageID 13




          58.   The retaliation culminated when WFTV followed through with its threat and denied

Scott his benefits on January 1, 2018.

          59.   As a result of the unlawful actions by Defendant, Scott was denied benefits,

including health care benefits, lost income, and was forced to incur attorney’s fees to vindicate his

rights.


                                          COUNT I
                                       Denial of Benefits
                                     ERISA, 29 U.S.C. § 1140

          60.   Plaintiff re-alleges and incorporates by reference into Count I paragraphs 1 through

59 of this Complaint.

          61.   Defendant sponsored an employee benefit plan for its employees that covered Scott

during his employment with Defendant.

          62.   The plan was Cox Enterprises, Inc. Welfare Benefit Plan that was issued pursuant

to the requirements of ERISA.

          63.   The plan was provided by Defendant to provide employee benefits, including but

not limited to medical and dental coverage and life insurance.

          64.   Scott, who was a beneficiary under the plan, is bringing this action to recover

benefits that are due him under the terms of the plan and to clarify his rights for future benefits he

is entitled to receive under the plan.

          65.   Scott is also seeking to enjoin any similar violations from occurring in the future

and to redress the violations that have occurred in the past and which are continuing to occur.

          66.   Employers are prohibited from intentionally taking actions that might abridge or

impair an employee’s ability to collect ERISA benefits.




                                                  8
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 10 of 27 PageID 14




         67.    The ACA requires employers with 50 or more full-time employees to provide

 health care to all full-time employees.

         68.    Full-time employees under the ACA are employees who work 30 or more hours per

 week.

         69.    WFTV intentionally reduced Scott’s hours to less than 30 per week to make him

 ineligible for health care benefits and to deny him health care benefits.

         70.    WFTV intentionally and deliberately misclassified Scott in order to deny him

 wages and health insurance benefits.

         71.    After reducing his hours, WFTV took away Scott’s benefits, including health

 insurance, in January of 2018.

         72.    ERISA makes it “unlawful for any person” to discriminate against a participant or

 beneficiary for exercising any right provided by ERISA or for the purpose of interfering with the

 attainment of any right the participant may be entitled to under the employer’s benefit plan.

         73.    Defendant intentionally curtailed Scott’s hours to discriminate against him “for the

 purpose of interfering with the attainment” of his right to employee benefits.

         74.    Defendant was concerned about the cost of providing health care coverage, and

 attempted to decrease costs by reducing employees’ hours so they would no longer be eligible for

 employee benefits, and by classifying employee hours as contracted work which was not counted

 toward eligibility for health care benefits.

         75.    Thus, Defendant acted with an unlawful purpose when it took adverse actions

 affecting Scott’s work status.

         76.    Defendant specifically intended to interfere with Scott’s benefits when it reduced

 his hours and directed him to report certain hours as “talent fees” instead of hours worked.




                                                  9
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 11 of 27 PageID 15




        77.     Defendant demoted Scott for the purpose of depriving him of continued

 participation in the company-provided group health care plan.

        78.     As a result of Defendant’s actions, Scott has lost wages, including overtime, that

 he would have earned if he had not been demoted unlawfully to avoid the requirements of the

 ACA.

        79.     Plaintiff also has been forced to pay the cost of health care and other benefits out

 of his own pocket as a result of the loss of medical, dental and other benefits coverage.

                                     DEMAND FOR RELIEF

        WHEREFORE, Scott respectfully asks this Court to award him damages for the following:

        (i)     lost wages that resulted from his demotion intended to deny him health care

 benefits;

        (ii)    the cost of obtaining the entitled benefits out-of pocket;

        (iii)   lost overtime that resulted from the demotion;

        (iv)    reinstatement to a full-time position;

        (v)     reinstatement of all employee benefits;

        (vi)    interest; and

        (vii)   any other relief the Court deems proper.

                                          COUNT II
                                          Retaliation
                                     ERISA, 29 U.S.C. § 1140

        80.     Plaintiff re-alleges and incorporates by reference into Count II all allegations made

 in paragraphs 1 through 79 of this Complaint.

        81.     ERISA prohibits employers from discriminating against employee beneficiaries to

 its health care plan for exercising or attempting to exercise their rights under ERISA.




                                                 10
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 12 of 27 PageID 16




        82.     Plaintiff was a beneficiary of Defendant’s ERISA benefits plan, and therefore, is

 protected against retaliation for exercising his rights in regard to ERISA employment benefits.

        83.     Plaintiff engaged in protected activity under ERISA in that he attempted to exercise

 his rights to employment benefits which he was entitled to receive.

        84.     As a result of engaging in protected activity, Scott suffered an adverse employment

 action in the form of a demotion or loss of pay.

        85.     Plaintiff also suffered an adverse employment action in that he was discriminated

 against for exercising his rights under ERISA. The purpose of the discriminatory acts was to

 retaliate against Plaintiff for the exercise of his rights under ERISA and to interfere with the

 attainment of such rights.

        86.     The adverse employment action was directly connected to the protected activity,

 i.e., Plaintiff’s attempt to exercise his rights under ERISA.

        87.     Defendant engaged in improper efforts to interfere with Plaintiff’s ERISA benefits,

 and Defendant did in fact actually interfere with Plaintiff’s receipt of such benefits.

        88.     As a result of the unlawful actions by Defendant, Scott suffered a loss of benefits

 and a loss of income that resulted from the retaliatory acts by Defendant.

        89.     Scott also was forced to incur attorney’s fees to vindicate his rights and to pay the

 cost of his employee benefits out of his own funds.

                                     DEMAND FOR RELIEF

        WHEREFORE, Scott respectfully asks this Court to award him damages for the following:

        (i)     lost wages that resulted from the discrimination that occurred from the denial of

 health care benefits which Scott was entitled to receive;

        (ii)    the cost of obtaining the benefits out of pocket;




                                                    11
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 13 of 27 PageID 17




        (iii)   lost overtime that resulted from the reduction in hours intended to deny Scott

 employment benefits;

        (iv)    reinstatement to a full-time position;

        (v)     reinstatement of all employment benefits;

        (vi)    interest; and

        (vii)   any other relief the Court deems proper.

                                         COUNT III
                                          Retaliation
                           Fair Labor Standards Act, 29 U.S.C. § 215

        90.     Plaintiff re-alleges and incorporates by reference into Count II all allegations made

 in paragraphs 1 through 59 of this Complaint.

        91.     The FLSA makes it unlawful to discriminate against any employee for filing a claim

 seeking unpaid wages. The protection applies whether or not the employee’s work was covered by

 the FLSA.

        92.     The FLSA makes it unlawful to demote an employee or reduce his compensation

 for filing a claim for unpaid wages under the FLSA.

        93.     Scott filed a complaint with the Department of Labor on February 3, 2017.

        94.     The DOL conducted an investigation and found in July of 2017 that Scott was

 classified as a part-time employee and was denied overtime as required by the FLSA.

        95.     As a direct result of Scott’s complaints, WFTV reduced his hours even more and

 continued to make him work in a part-time capacity as a result of his demotion.

        96.     The result of the reduction in hours was that on October 1, 2017, Scott was told he

 was no longer eligible to enroll in Defendant’s health care plan.




                                                 12
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 14 of 27 PageID 18




        97.     WFTV retaliated against Scott for filing a wage claim for unpaid overtime by

 continuing to reduce his hours and by denying him benefits.

        98.     Plaintiff is entitled to liquidated damages under the FLSA because the violation by

 WFTV was willful.

                                      DEMAND FOR RELIEF

        WHEREFORE, Plaintiff respectfully asks the Court to award the following damages:

        (i)     lost wages as a result of the retaliatory demotion;

        (ii)    liquidated damages;

        (iii)   emotional and mental distress;

        (iv)    interest; and

        (v)     any other relief this Court deems appropriate.



                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial for each and every allegation in this Complaint.



                                                               Respectfully submitted,


                                                               [s] Alfred Truesdell
                                                               Alfred Truesdell
                                                               Florida Bar No. 0885363
                                                               Truesdell Law
                                                               3521 Tyngsbourgh Drive
                                                               DeLand, Florida 32720
                                                               (407) 920-7392
                                                               truesdelllaw@gmail.com
                                                               Attorney for Bryan Scott




                                                 13
Filing # Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 15 of 27 PageID 19
         106064754  E-Filed 04/09/2020 12:08:40 PM


                           IN THE CIRCUIT COURT OF THE NINTH JUDICIAL
                       CIRCUIT COURT IN AND FOR ORANGE COUNTY, FLORIDA


                                                  CASE NO.

        BRYAN SCOTT,

               Plaintiff,
        v.

        COX MEDIA GROUP,
        doing business as WFTV
        CHANNEL 9 ORLANDO


              Defendant.
        ________________________/

                            PLAINTIFF BRYAN SCOTT’S AMENDED COMPLAINT
                                    AND DEMAND FOR JURY TRIAL

               Plaintiff, Bryan Scott (hereafter “Scott” or “Plaintiff”), through his undersigned counsel

        and pursuant to Fla.R.Civ.P. 1.100 and 1.110, files this Amended Complaint and Demand for Jury

        Trial against Defendant, Cox Media Group, doing business as WFTV Channel 9 (“WFTV” or

        “Defendant”) and alleges the following:

                                           NATURE OF ACTION

               1.      Scott brings this action against Defendant for denying him employee benefits in

        violation of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1140, and for

        retaliation pursuant to ERISA and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203.

                                       JURISDICTION AND VENUE

               2.      This Court has jurisdiction because Scott is seeking damages of more than $30,000

        for acts and omissions that occurred in Orange County, Florida, and because Defendant’s place of

        business, where Plaintiff was employed, is located in Orange County, Florida.
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 16 of 27 PageID 20




         3.      Venue is proper because Plaintiff at all times relevant to this claim worked for

 Defendant in Orange County, Florida, and all of the relevant events occurred in Orange County,

 Florida.

                  COMPLIANCE WITH PROCEDURAL REQUIREMENTS

         4.      Scott has complied with any and all procedural requirements necessary for bringing

 this lawsuit.

                                             PARTIES

         5.      Scott has been employed by WFTV since November 4, 2009.

         6.      WFTV is an affiliate of Cox Broadcasting, Inc., a television news station that

 provides local and national news to the Orlando area.

                                   FACTUAL ALLEGATIONS

         7.      Scott was hired by Defendant as a photographer/producer in Creative Services at

 WFTV.

         8.      Scott worked for Defendant in Retail Services and then Studio Operations in 2010.

         9.      In November of 2010, WFTV increased Scott’s hours from part time to full time.

 In November of 2011, Scott was notified that he had worked a sufficient number of hours to be

 eligible for health insurance benefits.

         10.     Scott at that time was a full-time employee working in the operations area of

 WFTV.

         11.     Defendant provided medical and dental insurance and other benefits for employees

 through Cox Enterprises, Inc. Welfare Benefit Plan (“Benefit Plan”), pursuant to ERISA.

         12.     As a full-time employee, Scott was eligible for, and did receive, a variety of

 employee benefits through Defendant’s Benefit Plan.




                                                 2
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 17 of 27 PageID 21




          13.    Employers are required to provide certain health care benefits to full-time

 employees under the Patient Protection Affordable Care Act, often called the Affordable Care Act

 (“ACA”).

          14.    Under the ACA, employees are considered full-time if they work more than 30

 hours per week or 130 hours per month.

          15.    Thus, the ACA requires employers to provide employment benefits to all

 employees who work more than 30 hours per week or 130 hours per month.

          16.    WFTV misclassified Scott in May of 2016 and began to reduce his hours in July of

 2016. Scott had been working approximately 42 hours per week at that time.

          17.    WFTV reduced Scott’s hours for the sole or primary purpose of denying or

 disqualifying him from benefits which he was entitled to receive under the ACA, in order to cut

 costs.

          18.    The motive is exposed in an e-mail issued by WFTV management in May of 2016

 directing that the hours of certain employees be restricted in order to avoid providing health care

 benefits under the ACA.

          19.    WFTV carried out this scheme to reduce Scott’s benefits by directing Scott to

 change his method of reporting his time worked so that certain hours would not be counted toward

 full-time eligibility for health care benefits.

          20.    Scott was asked to list certain hours worked under Creative Services instead of

 under Operations. The hours listed under Creative Services would not be counted toward eligibility

 for health care services.




                                                   3
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 18 of 27 PageID 22




        21.     Certain workers, including some in Creative Services, were normally paid as

 contractors, rather than as employees, and therefore, were not eligible for benefits. Their wages

 were called talent fees.

        22.     Scott was directed by Community Affairs Director Michelle Stevens to submit his

 time directly to her, so she could ensure that hours classified as talent fees were not included on

 Scott’s regular time sheet.

        23.     Scott at that time objected to submitting his hours as talent fees and excluding them

 from his benefits eligibility hours. He argued that was a violation of WFTV’s collective bargaining

 agreement as well as overtime laws, since he was not an independent contractor.

        24.     In order to avoid the ACA and in retaliation for his complaints, Scott was demoted

 from Producer Local Market to the position of Studio Technician on July 31, 2016, with an

 accompanying reduction in pay.

        25.     Scott was demoted to Studio Technician in July of 2016. The purpose of the

 demotion was to disqualify Scott from receiving employee health care benefits.

        26.     As of September 2016, however, Scott was still classified by the payroll department

 as a full-time employee entitled to health care benefits.

        27.     Nevertheless, from May 26, 2016 through June 28, 2017, Scott’s hours were

 reduced by approximately seventeen hours per week.

        28.     As a result of the demotion, Scott’s work week was eventually reduced from forty

 (40) hours to ten (10) hours.

        29.     Scott filed another complaint with the corporate Ethics Office in December of 2016.




                                                  4
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 19 of 27 PageID 23




        30.     Scott also complained to the Department of Labor, Wage and Hour Division.

 Immediately, he was retaliated against by Defendant, which assigned Scott to less prestigious tasks

 and removed him from the evening news.

        31.     Scott’s hours continued to be reduced until he was working twelve (12), and then

 only ten (10) hours per week.

        32.     The reduction in hours increased as Scott continued to complain about his demotion

 and decreased hours.

        33.     The reason for Scott’s change of status was disclosed by Terry Sharpe in an

 interoffice email issued in September 2016 and discovered later, where he admitted that it was due

 to the requirements of the ACA.

        34.     Scott complained to Bianca Rochester, Cox’s Ethics and Compliance Analyst, on

 January 3, 2017 about being forced to designate part of his hours as an independent contractor.

 Scott had been performing those same duties as an employee for years. However, now Defendant

 wanted to classify the work as contracted simply to avoid recording those hours on timesheets that

 would be counted to determine eligibility for health care.

        35.     Scott complained that the practice violated wage-and-hour laws.

        36.     Scott complained to Rochester that his hours were reduced after he made a

 complaint to Defendant’s Ethics Office.

        37.     Scott complaint to Defendant’s Ethics Officer again in another e-mail dated January

 9, 2017.

        38.     Scott complained again to Rochester in an e-mail on February 22, 2017 about the

 designation of part of his hours as talent fees to avoid paying overtime.




                                                  5
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 20 of 27 PageID 24




         39.     Scott was notified by Defendant in October of 2017 that he was no longer eligible

 for health care benefits due to the accompanying reduction in hours.

         40.     WFTV reduced Scott’s hours by removing from his time sheet hours actually

 worked and paying part of his salary as a talent fee.

         41.     By classifying Scott as an independent contractor for some his hours, WFTV

 removed those hours from Scott’s time sheet, and therefore, did not count them toward his

 eligibility for health care.

         42.     Scott complained that talent fees were being used as a tool to deny him benefits and

 to interfere with his eligibility for benefits.

         43.     Talent fees were paid to workers classified as independent contractors rather than

 as employees. Therefore, the hours designated as talent fees did not count toward health care

 benefits.

         44.     Talent fees were paid on an independent contractor basis to high-level station

 positions such as anchors, television personalities, editors and chief engineers.

         45.     Four days after Scott complained about payroll violations, he was demoted from

 Producer to Studio Technician.

         46.     Scott continued to refuse to report his hours as talent fees.

         47.     Scott repeatedly requested that Defendant reassign him to a position that would not

 misclassify him as a contractor and would not separate talent fees from hours worked that counted

 toward overtime and benefits.

         48.     Scott was told, however, if he did not accept his status as a contractor, his pay would

 be reduced 25 percent.




                                                   6
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 21 of 27 PageID 25




        49.       Scott’s classification was changed to avoid paying him for hours worked that would

 count toward his eligibility for health insurance, and to avoid paying him overtime in the event he

 worked more than 40 hours in a pay period.

        50.       The television news station misclassified Scott to make him ineligible for overtime

 as well as for health care benefits.

        51.       Scott filed a complaint with the corporate ethics department of WFTV, and later

 with the U.S. Department of Labor (“DOL”) in February of 2017.

        52.       The DOL conducted an investigation and found in July of 2017 that Scott was

 misclassified as a part-time employee and was denied overtime as required by the Fair Labor

 Standards Act.

        53.       As a direct result of Scott’s wage complaints, WFTV reduced his hours even further

 and demoted him.

        54.       Scott raised the issue again on September 22, 2017 to Mary Robert, Group VP

 Human Resources, who told him falsely that he had “always” been classified “as a part-time

 employee.”

        55.       However, as late as September 28, 2016, Payroll Specialist Terry Sharpe informed

 Scott that he was considered a “full-time employee with no restrictions.”

        56.       In October of 2017, Scott was told that his benefits would not be renewed because

 he lacked the working hours to be eligible as a full-time employee. He was told he did not work

 enough hours (1,560) the year prior (October 3, 2016 to October 2, 2017) to qualify for the Cox

 Medical [Insurance] Plan.

        57.       Scott’s merit-based raise was reduced 50 percent on March 26, 2017 following his

 wage and benefits complaints.




                                                   7
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 22 of 27 PageID 26




           58.   The retaliation culminated when WFTV followed through with its threat and denied

 Scott his benefits on January 1, 2018.

           59.   As a result of the unlawful actions by Defendant, Scott was denied benefits,

 including health care benefits, lost income, and was forced to incur attorney’s fees to vindicate his

 rights.


                                           COUNT I
                                        Denial of Benefits
                                      ERISA, 29 U.S.C. § 1140

           60.   Plaintiff re-alleges and incorporates by reference into Count I paragraphs 1 through

 59 of this Complaint.

           61.   Defendant sponsored an employee benefit plan for its employees that covered Scott

 during his employment with Defendant.

           62.   The plan was Cox Enterprises, Inc. Welfare Benefit Plan that was issued pursuant

 to the requirements of ERISA.

           63.   The plan was provided by Defendant to provide employee benefits, including but

 not limited to medical and dental coverage and life insurance.

           64.   Scott, who was a beneficiary under the plan, is bringing this action to recover

 benefits that are due him under the terms of the plan and to clarify his rights for future benefits he

 is entitled to receive under the plan.

           65.   Scott is also seeking to enjoin any similar violations from occurring in the future

 and to redress the violations that have occurred in the past and which are continuing to occur.

           66.   Employers are prohibited from intentionally taking actions that might abridge or

 impair an employee’s ability to collect ERISA benefits.




                                                   8
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 23 of 27 PageID 27




         67.    The ACA requires employers with 50 or more full-time employees to provide

 health care to all full-time employees.

         68.    Full-time employees under the ACA are employees who work 30 or more hours per

 week.

         69.    WFTV intentionally reduced Scott’s hours to less than 30 per week to make him

 ineligible for health care benefits and to deny him health care benefits.

         70.    WFTV intentionally and deliberately misclassified Scott in order to deny him

 wages and health insurance benefits.

         71.    After reducing his hours, WFTV took away Scott’s benefits, including health

 insurance, in January of 2018.

         72.    ERISA makes it “unlawful for any person” to discriminate against a participant or

 beneficiary for exercising any right provided by ERISA or for the purpose of interfering with the

 attainment of any right the participant may be entitled to under the employer’s benefit plan.

         73.    Defendant intentionally curtailed Scott’s hours to discriminate against him “for the

 purpose of interfering with the attainment” of his right to employee benefits.

         74.    Defendant was concerned about the cost of providing health care coverage, and

 attempted to decrease costs by reducing employees’ hours so they would no longer be eligible for

 employee benefits, and by classifying employee hours as contracted work which was not counted

 toward eligibility for health care benefits.

         75.    Thus, Defendant acted with an unlawful purpose when it took adverse actions

 affecting Scott’s work status.

         76.    Defendant specifically intended to interfere with Scott’s benefits when it reduced

 his hours and directed him to report certain hours as “talent fees” instead of hours worked.




                                                  9
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 24 of 27 PageID 28




        77.     Defendant demoted Scott for the purpose of depriving him of continued

 participation in the company-provided group health care plan.

        78.     As a result of Defendant’s actions, Scott has lost wages, including overtime, that

 he would have earned if he had not been demoted unlawfully to avoid the requirements of the

 ACA.

        79.     Plaintiff also has been forced to pay the cost of health care and other benefits out

 of his own pocket as a result of the loss of medical, dental and other benefits coverage.

                                     DEMAND FOR RELIEF

        WHEREFORE, Scott respectfully asks this Court to award him damages for the following:

        (i)     lost wages that resulted from his demotion intended to deny him health care

 benefits;

        (ii)    the cost of obtaining the entitled benefits out-of pocket;

        (iii)   lost overtime that resulted from the demotion;

        (iv)    reinstatement to a full-time position;

        (v)     reinstatement of all employee benefits;

        (vi)    interest; and

        (vii)   any other relief the Court deems proper.

                                          COUNT II
                                          Retaliation
                                     ERISA, 29 U.S.C. § 1140

        80.     Plaintiff re-alleges and incorporates by reference into Count II all allegations made

 in paragraphs 1 through 79 of this Complaint.

        81.     ERISA prohibits employers from discriminating against employee beneficiaries to

 its health care plan for exercising or attempting to exercise their rights under ERISA.




                                                 10
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 25 of 27 PageID 29




        82.     Plaintiff was a beneficiary of Defendant’s ERISA benefits plan, and therefore, is

 protected against retaliation for exercising his rights in regard to ERISA employment benefits.

        83.     Plaintiff engaged in protected activity under ERISA in that he attempted to exercise

 his rights to employment benefits which he was entitled to receive.

        84.     As a result of engaging in protected activity, Scott suffered an adverse employment

 action in the form of a demotion or loss of pay.

        85.     Plaintiff also suffered an adverse employment action in that he was discriminated

 against for exercising his rights under ERISA. The purpose of the discriminatory acts was to

 retaliate against Plaintiff for the exercise of his rights under ERISA and to interfere with the

 attainment of such rights.

        86.     The adverse employment action was directly connected to the protected activity,

 i.e., Plaintiff’s attempt to exercise his rights under ERISA.

        87.     Defendant engaged in improper efforts to interfere with Plaintiff’s ERISA benefits,

 and Defendant did in fact actually interfere with Plaintiff’s receipt of such benefits.

        88.     As a result of the unlawful actions by Defendant, Scott suffered a loss of benefits

 and a loss of income that resulted from the retaliatory acts by Defendant.

        89.     Scott also was forced to incur attorney’s fees to vindicate his rights and to pay the

 cost of his employee benefits out of his own funds.

                                     DEMAND FOR RELIEF

        WHEREFORE, Scott respectfully asks this Court to award him damages for the following:

        (i)     lost wages that resulted from the discrimination that occurred from the denial of

 health care benefits which Scott was entitled to receive;

        (ii)    the cost of obtaining the benefits out of pocket;




                                                    11
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 26 of 27 PageID 30




        (iii)   lost overtime that resulted from the reduction in hours intended to deny Scott

 employment benefits;

        (iv)    reinstatement to a full-time position;

        (v)     reinstatement of all employment benefits;

        (vi)    interest; and

        (vii)   any other relief the Court deems proper.

                                         COUNT III
                                          Retaliation
                           Fair Labor Standards Act, 29 U.S.C. § 215

        90.     Plaintiff re-alleges and incorporates by reference into Count II all allegations made

 in paragraphs 1 through 59 of this Complaint.

        91.     The FLSA makes it unlawful to discriminate against any employee for filing a claim

 seeking unpaid wages. The protection applies whether or not the employee’s work was covered by

 the FLSA.

        92.     The FLSA makes it unlawful to demote an employee or reduce his compensation

 for filing a claim for unpaid wages under the FLSA.

        93.     Scott filed a complaint with the Department of Labor on February 3, 2017.

        94.     The DOL conducted an investigation and found in July of 2017 that Scott was

 classified as a part-time employee and was denied overtime as required by the FLSA.

        95.     As a direct result of Scott’s complaints, WFTV reduced his hours even more and

 continued to make him work in a part-time capacity as a result of his demotion.

        96.     The result of the reduction in hours was that on October 1, 2017, Scott was told he

 was no longer eligible to enroll in Defendant’s health care plan.




                                                 12
Case 6:20-cv-01179-CEM-GJK Document 1-1 Filed 07/02/20 Page 27 of 27 PageID 31




        97.     WFTV retaliated against Scott for filing a wage claim for unpaid overtime by

 continuing to reduce his hours and by denying him benefits.

        98.     Plaintiff is entitled to liquidated damages under the FLSA because the violation by

 WFTV was willful.

                                      DEMAND FOR RELIEF

        WHEREFORE, Plaintiff respectfully asks the Court to award the following damages:

        (i)     lost wages as a result of the retaliatory demotion;

        (ii)    liquidated damages;

        (iii)   emotional and mental distress;

        (iv)    interest; and

        (v)     any other relief this Court deems appropriate.



                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial for each and every allegation in this Complaint.



                                                               Respectfully submitted,


                                                               [s] Alfred Truesdell
                                                               Alfred Truesdell
                                                               Florida Bar No. 0885363
                                                               Truesdell Law
                                                               3521 Tyngsbourgh Drive
                                                               DeLand, Florida 32720
                                                               (407) 920-7392
                                                               truesdelllaw@gmail.com
                                                               Attorney for Bryan Scott




                                                 13
